Case 1:19-cv-21722-XXXX Document 1 Entered on FLSD Docket 05/01/2019 Page 1 of 8



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION


  MILAGROS ROMAN,                                      Case No.

                 Plaintiff,

  v.
                                                       (Removal from: Eleventh Judicial Circuit in
                                                       and for Miami-Dade County)
  FAMILY DOLLAR STORES OF
  FLORIDA, LLC d/b/a FAMILY
  DOLLAR,

              Defendant.
  _______________________________/


                                          NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendant Family Dollar Stores of

  Florida, LLC d/b/a Family Dollar (“Family Dollar”) hereby removes this action, currently

  pending in the Circuit Court of the Eleventh Judicial District, in and for Miami-Dade County, to

  the United States District Court for the Southern District of Florida. In support of removal,

  Family Dollar states as follows:

                                     I.      State Court Complaint

         1.      On January 11, 2019, Plaintiff Milagros Roman (“Plaintiff”) filed a Complaint

  against Family Dollar in the Circuit Court of the Eleventh Judicial District in and for Miami-

  Dade County, Florida, Case No. 2019-009662-CA-01 (“Complaint”).

         2.      Plaintiff alleges that Family Dollar discriminated against her and retaliated against

  her in violation of the Florida Civil Rights Act, Chapter 760 et seq. (“FCRA”). Plaintiff seeks to

  recover lost wages, compensatory damages, punitive damages, and her attorney’s fees and costs.

         3.      On April 11, 2019, Plaintiff served Family Dollar with a Summons and a copy of

  the Complaint by personal service on its registered agent.
Case 1:19-cv-21722-XXXX Document 1 Entered on FLSD Docket 05/01/2019 Page 2 of 8



         4.      In accordance with 28 U.S.C. § 1446(a) and the Local Rules of the Southern

  District of Florida, a copy of the Civil Cover Sheet is attached as Exhibit A, a copy of the

  Complaint is attached as Exhibit B, copies of all process, pleadings, orders, and other papers or

  exhibits of every kind on file in the state court action are attached as Exhibit C, and, a copy of

  the state court docket is attached as Exhibit D. No motions remain pending in state court.

                                    II.    Grounds for Removal

         5.      Removal of this matter to this Court is proper because the Court has original

  jurisdiction under 28 U.S.C. § 1332(a). There is complete diversity of citizenship between

  Plaintiff and Family Dollar, and the amount in controversy exceeds $75,000. Family Dollar has

  also satisfied the procedural requirements for removal.

                 A.      Complete Diversity Of Citizenship Exists Between The Parties.

         6.      Plaintiff, an individual, is, and was at the time of filing this action, a

  citizen/resident of the State of Florida. (Complaint ¶ 2)

         7.      Family Dollar is, and was at the time Plaintiff commenced this action, a foreign

  company duly organized as a limited liability company under the law of the Commonwealth of

  Virginia. See Exhibit E, which is an Affidavit of Citizenship recently filed by Family Dollar in

  Case No. 3:18-cv-1257-J-34PDB. For purposes of diversity of citizenship, “a limited liability

  company is a citizen of any state of which a member of the company is a citizen.” Thermoset

  Corp. v. Bldg. Materials Corp of Am., 849 F.3d 1313, 1316 (11th Cir. 2017) (citing Rolling

  Greens MHP, L.P. v. Comcast SCH Holdings, L.L.C., 374 F.3d 1020, 1022 (11th Cir. 2004)).

         8.      The individual members of Family Dollar are all citizens/residents of North

  Carolina or Virginia. None of the individual members are Florida citizens. See Exhibit E. Thus,

  Family Dollar is a citizen of the states of North Carolina and Virginia.




                                                   2
Case 1:19-cv-21722-XXXX Document 1 Entered on FLSD Docket 05/01/2019 Page 3 of 8



         9.      Because Plaintiff is a citizen/resident of Florida, and Family Dollar is a

  citizen/resident of North Carolina and Virginia, there is complete diversity among the parties.

                 B.      The Amount-in-Controversy Exceeds $75,000

         10.     As set forth below, the amount of the relief sought by Plaintiff in this litigation

  exceeds the minimum $75,000 threshold under 28 U.S.C. § 1332(a). See Dudley v. Eli Lilly &

  Co., 778 F.3d 909, 913 (11th Cir. 2014) (quoting Pretka, 608 F.3d at 751) (the amount in

  controversy is not the amount the plaintiffs are likely to recover, but rather “‘an estimate of the

  amount that will be put at issue in the course of the litigation.’”) (quoting Pretka v. Kolter City

  Plaza II, Inc., 608 F.3d 744, 751 (11th Cir. 2010).

         11.     Plaintiff’s Complaint contains four counts under the FCRA. She alleges that as a

  result of Family Dollar’s conduct, she has suffered and continues to suffer “irreparable injury”

  and “compensable damages,” including “significant financial and economic loss” and “other

  tangible and intangible damages.” Plaintiff further claims that these damages are “continuing

  and permanent.”

         12.     Family Dollar is entitled to remove the case on diversity grounds if it can be

  shown, by a preponderance of the evidence, that it is more likely than not that Plaintiff’s claims

  meet the amount in controversy requirement. Roe v. Michelin N. Am., Inc., 613 F.3d 1058, 1061

  (11th Cir. 2010); Tapscott, 77 F.3d at 1356-57 (citing McNutt v. General Motors Acceptance

  Corp., 298 U.S. 178, 189 (1936); see also De Aguilar v. Boeing Co., 47 F.3d 1404, 1411 (5th

  Cir. 1995) (“if a defendant can show that the amount in controversy actually exceeds the

  jurisdictional amount, the plaintiff must be able to show that, as a matter of law, it is certain that

  he will not be able to recover more than the damages for which he has prayed in the state court

  complaint”). In determining whether the case is removable, the district court may “make




                                                    3
Case 1:19-cv-21722-XXXX Document 1 Entered on FLSD Docket 05/01/2019 Page 4 of 8



  reasonable deductions, reasonable inferences, or other reasonable extrapolations.” Roe, 613 F.3d

  at 1061-62.

                                        Lost Wages and Benefits

         13.     First, Plaintiff seeks damages for lost wages and benefits, including back pay and

  front pay, with prejudgment interest, and a benefits’ adjustment.

         14.     Both back pay and front pay are authorized under the FCRA, Fla. Stat. § 760.11,

  and the amounts of back pay and front pay are considered when calculating the amount in

  controversy. See Booker v. Doyon Sec. Services, LLC, 16-24146-CIV, 2017 WL 5202682, at *2

  (S.D. Fla. Jan. 20, 2017).

         15.     Back pay is calculated from the date of the adverse employment action to the date

  of judgment. See Cashman v. Host Intern., Inc., 8:10-CV-1197-T-30MAP, 2010 WL 4659399,

  at *4 (M.D. Fla. Nov. 9, 2010) (noting that “[c]onsideration of the additional back pay amount

  from the date of removal to the date of trial, based on a conservative estimate of the trial date, is

  not impermissible speculation”); Messina v. Chanel, Inc., 10-24518-CIV, 2011 WL 2610521

  (S.D. Fla. Jul. 1, 2011) (holding it appropriate to calculate lost wages from time of termination

  through trial date in determining the jurisdictional minimum); Destefano v. Home Shopping

  Network, Inc., 2006 WL 539542 * 1 (M.D. Fla. 2006) (annual salary from date of termination

  through trial established jurisdictional minimum); Destel v. McRoberts Protective Agency, Inc.,

  03-62067-CIV., 2004 WL 746293, at *4 (S.D. Fla. Feb. 17, 2004).

         16.     At the time of her termination on January 14, 2017, Plaintiff was a Customer Service

  Representative, earning an hourly wage of $8.50 and working an average of 21.37 hours per week.

  Accordingly, from the date of Plaintiff’s termination through a trial date estimated to be about 180

  days from Plaintiff’s filing of the action for a total of 144 weeks. See S.D. Fla. Local Rule 16.1(a)(2)




                                                     4
Case 1:19-cv-21722-XXXX Document 1 Entered on FLSD Docket 05/01/2019 Page 5 of 8



  (discussing case management tracks). This means that Plaintiff has potential lost wages of $26,156.88,

  without accounting for potential front pay, benefits, and prejudgment interest.

                                        Compensatory Damages

          17.     Second, Plaintiff also seeks compensatory damages for mental anguish, personal

  suffering, loss of enjoyment of life, emotional distress, pain and suffering, and loss of dignity

  damages. Awards of compensatory damages are uncapped under the FCRA and they include a

  variety of intangible, non-economic losses, such as those sought by Plaintiff. See Fla. Stat.

  § 760.11(5).

          18.     Plaintiff’s request for compensatory damages in an FCRA claim should also be

  considered when calculating the amount in controversy. See Bartley v. Starwood Hotel & Resorts

  Worldwide, Inc., No. 07-80637-CIV, 2007 WL 2774250, at *1 (S.D. Fla. Sept. 24, 2007) (noting that

  general allegations of pain, mental anguish, and loss of enjoyment of life puts defendant on notice

  that jurisdiction minimum is satisfied).

                                             Punitive Damages

          19.     Third, Plaintiff seeks an award of punitive damages under the FCRA, which

  allows an award up to $100,000 in punitive damages.

          20.     When determining the jurisdictional amount in controversy in diversity cases

  under the FCRA, punitive damages “must be considered, . . . unless it is apparent to a legal

  certainty that such cannot be recovered.” Booker v. Doyon Sec. Services, LLC, 16-24146-CIV,

  2017 WL 5202682, at *3 (S.D. Fla. Jan. 20, 2017); see also Bell v. Preferred Life Assur. Soc. of

  Montgomery, Ala., 320 U.S. 238, 240 (1943); Holley Equip. Co. v. Credit Alliance Corp., 821 F.2d

  1531, 1535 (11th Cir. 1987).




                                                     5
Case 1:19-cv-21722-XXXX Document 1 Entered on FLSD Docket 05/01/2019 Page 6 of 8



         21.     Plaintiff has not indicated that she seeks less than the maximum amount allowed for

  punitive damages under law; thus, her request for punitive damages alone, in the amount of

  $100,000, is sufficient to satisfy the requisite amount in controversy. See Booker, 2017 WL

  5202682 at *3 (“nothing in the Complaint or Plaintiff’s Motion for Remand indicates that she is

  seeking anything less than the maximum authorized amount. Thus, based on punitive damages

  alone, the amount in controversy exceeds $75,000”).

                                            Attorneys’ Fees

         22.     Fourth, Plaintiff also seeks an award of her attorneys’ fees pursuant to the FCRA.

         23.     A reasonable estimate of such fees is also included in assessing the amount in

  controversy. Morrison v. Allstate Indem. Co., 228 F.3d 1255 (11th Cir. 2000) (“When a statute

  authorizes the recovery of attorney’s fees, a reasonable amount of those fees is included in the

  amount in controversy.”); Cohen v. Office Depot, Inc., 204 F.3d 1069, 1079 (11th Cir. 2000). See

  also Booker, 2017 WL 5202682 at *3 (stating that the FCRA “authorizes an award of reasonable

  attorney’s fees ‘consistent with federal law involving a Title VII action’” and that “[a]ttorneys’

  fees alone could approach the jurisdictional threshold in a Title VII case”).

         24.     Further, the Court can take judicial notice of the fees sought in similar employment

  cases in the Southern District. See e.g. Alshakanbeh v. Food Lion, No. 3:06-cv-1094, 2007 WL

  917354, at *2 (M.D. Fla. March 23, 2007) (finding estimate of $40,000 for attorney’s fees in

  employment discrimination case was “conservative”).

         25.     Accordingly, it is reasonable to assume that if Plaintiff were to be awarded attorney’s

  fees in this matter the minimum amount of any such award would be at least $40,000.

         26.     Based on the above, though Plaintiff’s claims are vigorously contested, the

  cumulative amount of the relief sought by Plaintiff (not even including compensatory damages)




                                                   6
Case 1:19-cv-21722-XXXX Document 1 Entered on FLSD Docket 05/01/2019 Page 7 of 8



  is at least $166,156.88 (lost wages and benefits of at least $26,156.88, punitive damages of

  $100,000, and attorneys’ fees of $40,000). Thus the relief sought by Plaintiff exceeds the

  $75,000 amount in controversy requirement.

                                     III.    Procedural Matters

         27.      Removal is proper because Family Dollar has satisfied all other requirements for

  removal

         28.      Removal is timely.     In accordance with 28 U.S.C. § 1446(b), this notice of

  removal is timely filed within 30 days of service of Plaintiffs’ Complaint on April 11, 2019. See

  Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 354-56 (1999) (30-day

  removal period begins to run upon service of summons and complaint).

         29.      Venue is proper because the circuit court of the Eleventh Judicial District in and

  for Miami-Dade County, where the state court action has been pending, is a state court located

  within the Southern District of Florida. See 28 U.S.C. § 1441(a); 28 U.S.C. § 89(c).

         30.      Further, Family Dollar (the only Defendant) consents to removal. See 28 U.S.C.

  § 1446(b)(2).

         31.      By filing this Notice of Removal, the Defendant expressly reserves, and does not

  waive, its right to compel arbitration and move for a stay pursuant to the employment agreement.

  The Defendant also reserves, and does not waive, any and all defenses that may be available,

  including those related to personal jurisdiction and service of process.

         32.      If any question arises as to propriety of removal to this Court, Defendant requests

  the opportunity to present evidence and argument in support of its position that this case has been

  properly removed. The Defendant also reserves the right to amend or supplement this Notice of

  Removal.




                                                   7
Case 1:19-cv-21722-XXXX Document 1 Entered on FLSD Docket 05/01/2019 Page 8 of 8



         33.     In accordance with 28 U.S.C. § 1446(d), a Notice of Filing a Notice of Removal

  and a copy of this Notice of Removal will be promptly filed with the Circuit Court and served.

  The Notice of Filing Notice of Removal will then promptly be filed with this Court.

  Based upon the foregoing, Defendants are entitled to remove this action to this Court under 28

  U.S.C. §§ 1331, 1332, 1441, and 1446.

         WHEREFORE, Defendant serves Notice that this action has been removed to the United

  States District Court for the Southern District of Florida, Miami-Dade Division.

         Respectfully submitted this 1st day of May, 2019 by:


                                               Counsel for Family Dollar Stores of Florida, LLC

                                               CLARKE SILVERGLATE, P.A.
                                               799 Brickell Plaza, Suite 900
                                               Miami, Florida 33131
                                               Telephone: (305) 377-0700
                                               Facsimile: (305) 377-3001

                                               By: /s/ Spencer H. Silverglate
                                                      Spencer H. Silverglate
                                                      Florida Bar No. 769223
                                                      ssilverglate@cspalaw.com
                                                      mpedraza@cspalaw.com
                                                      Barbara Lewis
                                                      Florida Bar No. 118114
                                                      blewis@cspalaw.com
                                                      smunguia@cspalaw.com


                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 1, 2019, a true and correct copy of the foregoing

  document was served via transmission of Notices of Electronic Filing generated by CM/ECF on

  all counsel of record.

                                               CLARKE SILVERGLATE, P.A.

                                               By: /s/ Spencer H. Silverglate
                                                      Spencer H. Silverglate



                                                  8
